Citation Nr: 1145435	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-42 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a left eye disorder, claimed as floaters.

2. Entitlement to service connection for hemorrhoids.

3. Entitlement to an initial compensable evaluation for bilateral hearing loss.

4. Entitlement to an initial compensable evaluation for residuals of a right hand fracture.

5. Entitlement to an extension of a temporary total disability evaluation pursuant to 38 C.F.R. § 4.30 beyond December 31, 2007, based on a need for convalescence following right tibia surgery.

6. Entitlement to an extension of a temporary total disability evaluation pursuant to 38 C.F.R. § 4.30 beyond May 31, 2008, based on a need for convalescence following right tibia surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1986 to September 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March, August and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and Nashville, Tennessee.  Jurisdiction of the Veteran's claims have been transferred to the RO in New York, New York.

The Veteran testified before the undersigned Veterans Law Judge at an April 2011 hearing conducted at the RO.  A transcript of the hearing is of record.

The Board notes that in an April 2011 statement, the Veteran filed claims of service connection for right leg and ankle disabilities, as well as an increased evaluation for a service-connected right knee disability.  As these issues have not yet been addressed by the RO, these issues are REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of entitlement to service connection for a left eye disorder and hemorrhoids, and initial compensable evaluations for bilateral hearing loss and residuals of a right hand fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no evidence indicating the Veteran had severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited for the periods between January 1 and April 15, 2008, or after May 31, 2008, following separate right tibia surgeries.


CONCLUSIONS OF LAW

1. Extension of the temporary total disability evaluation for convalescence following right tibia surgery beyond December 31, 2007, is not warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2011).

2. Extension of the temporary total disability evaluation for convalescence following right tibia surgery beyond May 31, 2008, is not warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Veteran received notification prior to the initial unfavorable agency decisions in August and November 2008 through a notice letter dated July 2008.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran that are relevant to the his right knee surgeries have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The Veteran asserts entitlement to an extension of temporary total evaluations beyond December 31, 2007, and May 31, 2008, due to two separate right knee surgeries requiring convalescence.  Specifically, he contends that the November 2007 right knee surgery failed, requiring a second surgery, which was performed in April 2008.  While separate temporary total evaluations have been awarded following each surgery, the Veteran contends he should be awarded a temporary total evaluation spanning this entire period, as well as an extension through July 2008.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30.  

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2 or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in:  (1) surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30.  Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30(a) (1), (2) or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the Adjudication Officer.  See 38 C.F.R. § 4.30(b).  Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

The Veteran underwent right tibia surgery on November 16, 2007.  A November 19, 2007, follow-up outpatient record notes the Veteran was ambulating with crutches with no weight-bearing on the right knee, and pain of 8 out of 10.  The Veteran exhibited active flexion of the right knee to 95 degrees and full extension to zero degrees.  He was released with work/duty limitations.  A December 18, 2007, physical therapy note indicates the Veteran continued to ambulate with crutches with weight-bearing as tolerated and pain of 5 out of 10.  Range of motion testing found the Veteran to exhibit full flexion to 140 degrees and full extension to zero degrees of motion.  Again, he was released with work/duty limitation.  A December 21, 2007, orthopedics treatment record indicates the Veteran was advised to begin progressive weight bearing.  He was released without limitation.

A January 9, 2008, physical therapy note again indicates the Veteran exhibited full range of motion of the right knee.  While he continued to use crutches, without weight-bearing, his gait is noted on physical examination to be mildly antalgic with full weight-bearing.  He was again released without limitation.  Additional treatment records indicate the Veteran continued to experience pain in the right knee, but exhibited full range of motion of the right knee with a mildly antalgic gait and full weight-bearing.  See, e.g., February 1, 2008, physical therapy note.  

The Veteran underwent a second right tibia surgery on April 16, 2008.  Records indicate the Veteran developed a large synovial cyst that was drained multiple times and managed with compressive dressing.  However, just prior to the second right knee surgery, the Veteran continued to exhibit full range of motion of the right knee.  See April 3, 2008, health record.  On April 22, 2008, the Veteran was advised to avoid weight-bearing on the right knee for three weeks, followed by weight-bearing as tolerated  A May 15, 2008, physical therapy note indicates the Veteran exhibited flexion to 70 degrees and extension to 5 degrees of motion, ambulating with crutches with weight-bearing as tolerated.  A May 19, 2008, treatment record notes the Veteran exhibited range of motion of the right knee from zero to 110 degrees.  By May 29, 2008, the Veteran was no longer using crutches, and was ambulating with a cane.  

Based on the medical evidence of record, the Board finds that an extension of the temporary total disability rating beyond December 31, 2007, or May 31, 2008, is not warranted for convalescence following either the November 2007 or April 2008 right tibia surgery.  In this regard, a review of the Veteran's medical records following the two right tibia surgeries indicates the Veteran did not meet the criteria of an extension of the convalescence rating beyond the initial 30 days assigned by the rating decisions on appeal.  

With respect to the period January 1, 2008, to April 15, 2008, the records discussed above indicate that, while the Veteran continued to experience pain and was involved in physical therapy, he was able to exhibit full range of motion of the right knee.  The record did not demonstrate incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), at any point during this two week period.  While the Veteran continued to use crutches beyond December 31, 2007, the record indicates the Veteran was capable of full weight-bearing on the right leg.  Finally, he also did not have any major joint immobilized in a cast during this period.  

With respect to the period beyond May 31, 2008, the record indicates the Veteran continued to suffer from minimal pain, but had stopped using crutches by May 29, 2008, and was using no assistive device and exhibited a normal gait by June 13, 2008.  Thus, the record does not demonstrate incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), at any point following the May 31, 2008, termination of the temporary total evaluation.  He also did not have any major joint immobilized in a cast during this period.  

The Board acknowledges the Veteran's assertion that he was unable to work full-time at any point following the November 2007 right tibia surgery through approximately July 2008.  See, e.g., April 2011 Board hearing transcript.  However, the Board notes that the governing law and regulation are explicit in their language, and there is little flexibility involved in the award of a temporary total disability evaluation for convalescence.  The record shows that the Veteran underwent right tibia surgeries in November 2007 and April 2008 which necessitated a period of convalescence.  There is no competent evidence of record to suggest either surgery resulted in a convalescence period beyond that previously assigned.  In fact, the Board observes April and June 2008 statements from the Veteran's orthopedic surgeon explicitly state these surgeries each required only a 30-day period of convalescence.  

As such, in the absence of the conditions enumerated above, there is no legal basis for the assignment of additional convalescence benefits.  The preponderance of the evidence is against the Veteran's claims and the appeal must be denied.


ORDER

An extension of the temporary total evaluation for convalescence following right tibia surgery beyond December 31, 2007, is denied.

An extension of the temporary total evaluation for convalescence following right tibia surgery beyond May 31, 2008, is denied.


REMAND

The Veteran asserts entitlement to service connection for a left eye disorder, claimed as "floaters," as well as hemorrhoids.  He also contends initial compensable evaluations are warranted for service-connected bilateral hearing loss and residuals of a right hand fracture.  For the reasons discussed below, the Board finds these issues must be remanded for further development prior to a Board decision.

The Veteran testified at the April 2011 hearing that he has continued to receive treatment related to the disabilities on appeal at VA facilities; however, VA treatment records have not been obtained and associated with the claims file since April 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board has identified possible outstanding VA records pertinent to the Veteran's current claims on appeal, VA must undertake efforts to acquire such documents as these records may be material to his claims; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).

With respect to the Veteran's bilateral hearing loss, he has also indicated that this condition affects his occupational and daily functioning.  He indicated that he has difficulty hearing managers at meetings and must turn to face speakers in order to understand them.  The Veteran was afforded a VA contract audiological examination in connection with his claim in June 2007.  Although the examiner provided audiometric findings, the examiner did not comment on the functional effects caused by the hearing disability.  In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Because the Veteran has specifically asserted that his bilateral hearing loss results in functional occupational and daily deficiencies, the Board finds that further VA examination of the Veteran is required prior to adjudication of this appeal.

Furthermore, with respect to the Veteran's claim for an initial evaluation for residuals of a right hand fracture, the Board observes the Veteran testified at the April 2011 Board hearing that he has had surgery on his right hand since his last VA examination, performed in June 2007.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA records for treatment at VA facilities in both Nashville, Tennessee, and Albany, New York.  Specifically, records related to the Veteran's treatment after April 2009 must be associated with the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b) ; 38 C.F.R. § 3.159(c)(2) (2011).

2. If, and only if, records obtained above indicate a current diagnosis related to a left eye disorder or hemorrhoids, schedule the Veteran for a VA examination to determine the nature and etiology of any such disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address whether it is at least as likely as not (i.e., probability of 50 percent) that such disorder is etiologically related to the Veteran's active military service.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide a complete report of audiometric findings also specifically comment on the impact of the Veteran's bilateral hearing loss upon his social and industrial activities, including his employability. 

4. Schedule the Veteran for a VA examination to determine the current severity of his residuals of a right hand fracture.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide a complete report of all manifestations of the Veteran's current right hand disability, including pertinent orthopedic and scarring symptomatology. 

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


